Earl Warren: Mr. Doolittle, you may continue your argument.
J. William Doolittle, Jr.: Thank you Mr. Chief Justice. Petitioner alternatively argues that the effect of Judge Keech's order on remand expunging the final revocation of its clearance from the records, leaves a prior favorable administrative determination in effect, namely that of January 29, 1952. This ingenious argument which does have the virtue of recognizing that a final -- that the final paper for determination must be in administrative one, is we think entirely without substance. For one thing, if what petitioner says is true, there would be outstanding, the subsequent unresolved charges or the statement of reasons which is set forth at pages 484 to 486 of this Court's opinion. More importantly, however, in no sense may Judge Keech's order be read as reinstating the clearance of petitioner that was revoked from such -- such an argument, it would follow that the petitioners is now entitled to access the classified information which he obviously is not, and Judge Keech plainly never intended such a result. I might note one other incongruity that would result from this argument. It is clear from paragraph 26 that it is the final favorable determination that closes the interim period for which an individual is entitle to restitution. Thus, if the 1952 determination marks the end of this interim, petitioner would be entitled to compensation at most for the two months that he was suspended and which suspension was terminated by the favorable determination in 1952. In some, the remedy of paragraph 26 in which the petitioner suit is in part at least based, is in administrative remedy and it must be pursued in the Department of Defense before petitioner has any right to recover under it. Now, I shall, as petitioner does, leave to the brief the discussion of the constitutional questions unless this Court has any question that wishes to ask.
Earl Warren: Very well Mr. Doolittle. Mr. Gress -- Gressman.
Eugene Gressman: Mr. Chief Justice, I only have a few statements to make in concerning this case as to the reasons which we feel compellingly require the interpretation of paragraph 26 in accordance with the way we view that language in there. First of all, we are concerned here with solely with a past period of time. If we are right as to our reading of the final favorable determination of a judicial nature, that determination was made in -- at least in 1959. And we are not concerned with the continuing claim for damages as of today or tomorrow or next week. We are concerned with a period of time which has elapsed, and during which accrued damages have occurred where there was a cause and infringement of constitutional rights. And I suggest that we must view the -- the damaged claim in light of that -- of those past events which cannot now be undone or re-written nor can there'd be authority invested to do what this Court held, there was no authority for that period of time. Now, it seems to me that the -- both orally and in the brief, the Government has made a most significant concession in interpreting and applying paragraph 26. Mr. Doolittle correctly states the position that is reflected in his brief on page 14 when he says that the critical determination that they suggest to be made as of today, 1963, relates not to whether he would have been entitled to a security clearance between 1953 and at least 1959, but whether he is eligible as of this very moment which has no relationship to whether or not he should have been entitled to a security clearance during the years in question. Now, if the justification for the Government's conditioning of monetary restitution under being a final favorable determination is that the Government should not be paying off money to a man who was a security risk. This interpretation that they suggest does not need that consideration at all. Because as Your Honors have already noted, there is no necessary relationship between a man who is today a security risk but who may not have been a security risk during the years in question. Indeed, it -- the -- then the only reference that there is in the 1960 regulation to re-examining this past period of time relates to what Mr. Justice Brennan was referring to in the requiring of a finding that the former administrative determination was unjustified. Now, whatever that word unjustified may mean it completely has dropped out of this case because they state that the Department of Defense has notified it -- the Department of Justice that this kind of a showing will not be required in petitioner's case. They have amended the 1960 regulation to fit Mr. Greene's case and they are not going to read that and try to determine whether former determinations which incidentally were expunged, were unjustified or not. They are concentrating entirely upon whether or not he is as of this moment or as of the time when we make a demand for a hearing. He is then and in the future eligible for access authorization. Now, we feel this is completely inequitable and completely unrelated to any concerned or interest of the Government with relation to paying out compensation or past injuries as to which there apparently is never going to be a determination now made as to his then security status.
Speaker: (Inaudible)
Eugene Gressman: That seems to be the Government's position, yes. If we are currently --
Speaker: (Inaudible)
Eugene Gressman: Well, I -- I frankly don't know what the standard is. It's not been spelled out. We have not been told anything more than --
Speaker: (Inaudible)
Eugene Gressman: It could be well be. It could well be more difficult to try to determine whether we are currently eligible in light of what happened to all 15, 20 years ago or it may be easier. It would depend upon the particular circumstances and the -- the standards which the Board might have in mind.
Speaker: How was the cut off date (Inaudible)
Eugene Gressman: The cut off date if under our theory of the case would probably be. And again and as I say, I have not made affirm position on this because the case had not proceeded far enough for the Court of Claims to do so. But if we're right that there was any determination of a judicial nature, which was favorable to the petitioner, that certainly was made either in June of 1959 by this Court or by the expunging order of the District Court in the December of 1959. Now, whether there was be a judicially found to be any extension of that period, I'm not certain but that is a litigable. But I -- I presently think that that is probably the cut off date when there was a final determination made.
Speaker: (Inaudible)
Eugene Gressman: I left it open Your Honor. I frankly didn't --
Speaker: What would (Inaudible)--
Eugene Gressman: I think that was the claim -- the amount that we estimated or calculate up the time of filing the petition in the Court of Claims. We had submitted an earlier figure as we were asked to do to the Department of Defense up to the point of that request. But we were never been ask to fixed -- or to the precise cut off date and of course that has not been resolved or even argued yet.
Speaker: (Inaudible)
Eugene Gressman: No, that is true. I think I left it open to the date of judgment, but I'm not committed.
Byron R. White: Did -- did the Department of Defense had any authority to primary to revoke the clearance by any procedures other than those specified in the 1955 regulation?
Eugene Gressman: By any procedures you say?
Byron R. White: Yes.
Eugene Gressman: At the present time?
Byron R. White: No. And let's assume in 1956, it did want revoke the clearance, would it have had to use procedures which ultimately were held to be unconstitutional?
Eugene Gressman: Well, those were the only procedures then in effect in 1955 procedures which this Court held were unauthorized --
Byron R. White: And there was no way then to Department of Defense could have revoked the clearance except by any -- except in an illegal way, in this -- interim years from which you're claiming?
Eugene Gressman: Well, it would depend on the -- the degree of confrontation or cross-examination that they might have supplied during those years the (Voice Overlap) --
Byron R. White: But they could -- could they have supplied it without -- without -- within the regulations?
Eugene Gressman: Presumably so if -- if they had given -- under the circumstances of a given case, they would have been produced the adverse witness and allowed him to be cross examined, I suppose no claim could have been made as it was made by Mr. Greene in the prior proceeding in this Court.
Byron R. White: But there's nothing in the regulations that would have prevented them for -- that's specified a -- that actually required a procedure that would violate the constitution?
Eugene Gressman: I don't know is it -- as it was specified precisely in -- in the regulations at that time which lead to this Court's ruling as to the unauthorized nature of that -- of these particular proceedings. But there is certainly nothing that would be preclude them if -- even if there were something in the regulations, since going beyond them and producing the witnesses, and allowing them to cross examine thereby cutting off any conceivable claim that there was a denial of confrontation or cross examination. Now, I would like you to refer very briefly to -- well, Mr. Justice Goldberg asked about the opinion in the Silver case and to say that in my judgment, it -- it fully supports the interpretation, the result which we are seeking in this case. Because the footnote in that case, footnote 18, specifically refers to the general principle of interpretation of statute to regulations or what have you, not a constitutional principle but a general principle that the -- according of their procedures is a fundamental significance and that series an irreversible economic injury may result from their denial, and that a substantive inquiry after the fact cannot possibly succeed inaccurately ascertaining retrospective what the outcome, one of them had procedural safeguards been afforded in the first instance. It seems to me that is, is this case in a nutshell and that we earnestly urge this Court to read, to resolve paragraph 26 once and for all so that this litigation which had been going on now and one form or another or nearly 12, 13 years and finally come to an end so that this petitioner can be made whole for the economic injury which had admittedly been inflicted upon Mr. Greene. Thank you.